873 F.2d 1442Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome YARN, Jr., Plaintiff-Appellant,v.Sgt. HUDSON;  Officer Burgess, Defendants-Appellees.
No. 89-7027.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 20, 1989.Decided:  April 10, 1989.

Jerome Yarn, Jr., appellant pro se.
LaVee Hamer Jackson (Office of the Attorney General), for appellees.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerome Yarn, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Yarn v. Hudson, C/A No. 88-4-CRT (E.D.N.C. Jan. 5, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.